CHRISTIAN, J.
The offense is rape; the punishment, confinement in the penitentiary for five years.
The term of court at which appellant was tried adjourned on the 22d day of October, 1927. The hills of exception were filed January 7, 1928. It is apparent that said bills were filed too late. Our statute allows 30 days after the expiration of the term for filing bills of exception, and, there being no order extending the time, and said bills not having been filed within 30 days after the expiration of the trial term, we are compelled to sustain the motion of the state that said bills be not considered. Article 760, O. O. P.; Mann v. State, 102 Tex. Or. R. 210, 277 S. W. 1085.
The only question presented is the sufficiency of the evidence. Prosecutrix testified that she was 16 years old at-the time of the commission of the offense. She stated that appellant had sexual intercourse with her. Appellant admitted the act of intercourse, but declared that prosecutrix told him at the time that she was 18 years of age. There is nothing in the record showing that prosecutrix was of previous unchaste character. The evi-. denee is sufficient to sustain the convictio¡n.
The judgment is affirmed.
PER OURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.